Trippe, Judge.
We> were urged in the argument of this case to decide whether it was negligence on the part of a railroad company not to have its road fenced so as to keep stock off the road, and from the dangers of the running of the train. We do not see that there is any necessity to consider that question under the facts of this case.
The evidence touching the question of negligence in this particular case was somewhat conflicting, and it was a proper matter to be left to the jury. The two railroad employees testified that the horse jumped on the track about forty yards ahead of the car, and that the train ran about eighty yards before the horse was struck, or, in other words, the horse was forty yards ahead when he got on the track, and ran another forty before he was killed. They state they did what they could to prevent the accident, such as shutting off steam, blowing on brakes, etc. It was proven by the plaintiff that the horse ran about one hundred yards on and by the side of *609the road, and that from his tracks he was running very fast. It also appeared that the train was a passenger train, was approaching a station, and had already shut off steam and signaled the brakes to be put on before the horse got on the road. This brief statement shows what the jury was to pass upon. And the point was by no means so weak as, when decided in favor of plaintiff, to call for the setting aside the verdict. That point was, that there must have been fault on the part of some of the agents of the road, from the fact that after steam had been shut off, and the brakes applied, a passenger train would still overtake a horse, which was forty yards ahead and running very fast. It did not appear to be down grade, and in such a case we do not feel compelled to say the Court and jury should be overruled on account of the verdict.
Judgment affirmed.